UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13D Under the Securities Exchange Act of 1934(Amendment No.2)* American Bancorp of New Jersey, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 02407E104 (CUSIP Number) Lawrence B. Seidman, 100 Misty Lane, Parsippany, NJ 07054 (973) 952-0405 (Name, Address and Telephone Number of Person Authorized toReceive Notices and Communications) December 30, 2008 (Date of Event which Requires Filling of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ·· 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. ( ) Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See · 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.576152102 1. Seidman and Associates, LLC22-3343079 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power121,025 8. Shared Voting Power 9. Sole Dispositive Power121,025 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person121,025 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.11 14. Type of Reporting Person OO 1 SCHEDULE 13D CUSIP No. 576152102 1. Seidman Investment Partnership, LP22-3360359 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power118,474 8. Shared Voting Power 9. Sole Dispositive Power118,474 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person118,474 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 1.09 14. Type of Reporting Person PN 2 SCHEDULE 13D CUSIP No. 576152102 1. Seidman Investment Partnership II, LP22-3603662 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power 118,474 8. Shared Voting Power 9. Sole Dispositive Power 118,474 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person 118,474 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.09 14. Type of Reporting Person PN 3 SCHEDULE 13D CUSIP No. 576152102 1. Broad Park Investors, LLC22-6759307 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power161,364 8. Shared Voting Power 9. Sole Dispositive Power161,364 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person161,364 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.49 14. Type of Reporting Person OO 4 SCHEDULE 13D CUSIP No. 576152102 1. Lawrence B. Seidman###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF, WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power529,086 8. Shared Voting Power 9. Sole Dispositive Power529,086 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person529,086 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)4.87 14. Type of Reporting Person IN 5 This statement on Schedule 13 D which was filed on July 27, 2007on behalf of Seidman and Associates, L.L.C (“SAL”), Seidman Investment Partnership, L.P. (“SIP”), Seidman Investment Partnership II, L.P. (“SIPII”), Broad Park Investors, L.L.C. (“Broad Park”), Lawrence Seidman individually (“Seidman”), andotherSeidman clients ("Seidman clients")collectively, the (“Reporting Persons”) with respect to the Reporting Persons’ beneficial ownership of shares of Common stock (“the Shares”) of American Bancorp of New Jersey, Inc., a New Jerseycorporation, (“the Company”) is hereby amended as set forth below: Such statement on Schedule 13D is hereinafter referred to as the “Schedule 13D”. Terms used herein which are defined in the Schedule 13D shall have their respective meanings set forth in the Schedule 13D. 5. Interest in Securities of the Issuer (a)(b)(c) As of the close of business on December 30, 2008, the Reporting Persons owned beneficially an aggregate of 529,086 shares of Common Stock, which constituted pproximately 4.87% of the 10,859,692 shares of Common Stock outstanding as of December 11, 2008 as disclosed in the Issuer's 10-K for the period ended September 30, 2008. The Reporting Persons own less than 5% of the outstanding common stock of the Company and therefore are not required to file any additional Schedule 13D amendments. There have not been any transactions, other than previously reported transactions, in the Common Stock effected by the Reporting Persons within the past (60) days. Except as set forth in this Item 5, none of the Reporting Persons owns beneficially or has a right to acquire beneficial ownership of any Common Stock, and except as set forth in this Item 5, none of the Reporting Persons has effected transactions in the Common Stock during the past sixty (60) days, except for previously reported transactions. 6 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: January 5, 2008 /ss/ Lawrence B. Seidman Lawrence B. Seidman, Manager, Seidman and Associates, L.L.C. /ss/ Lawrence B. Seidman Lawrence B. Seidman, President of the Corporate General Partner, Seidman Investment Partnership, L.P. /ss/ Lawrence B. Seidman Lawrence B. Seidman, President of the Corporate General Partner, Seidman Investment Partnership II, L.P. /ss/ Lawrence B. Seidman Lawrence B. Seidman, Investment Manager, Broad Park Investors, L.L.C. /ss/ Lawrence B. Seidman Lawrence B. Seidman, Individually /ss/ Lawrence B. Seidman Lawrence B. Seidman, On behalf of Seidman Clients 7 Schedule A Entity Date Sold Cost per Share Cost Shares SAL 12/22/2008 11.3424 -56,712.18 -5,000 sale SAL 12/26/2008 11.3518 -141,897.95 -12,500 sale SAL 12/29/2008 11.4408 -46,575.58 -4,071 sale SAL 12/30/2008 11.6748 -89,907.34 -7,701 sale SIP 12/22/2008 11.3424 -56,712.18 -5,000 sale SIP 12/23/2008 11.3437 -36,299.79 -3,200 sale SIP 12/23/2008 11.3388 -20,409.88 -1,800 sale SIP 12/24/2008 11.3414 -122,487.51 -10,800 sale SIP 12/26/2008 11.3518 -141,897.95 -12,500 sale SIP 12/29/2008 11.4408 -46,575.58 -4,071 sale SIP 12/30/2008 11.6751 -144,350.35 -12,364 sale SIPII 12/22/2008 11.3424 -55,577.53 -4,900 sale SIPII 12/30/2008 11.6740 -45,937.28 -3,935 sale 8
